Citation Nr: 1001842	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-34 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for a low back disability and assigned a 20 percent rating.  
The Veteran is appealing for a higher rating.  The Veteran 
has relocated since the June 2005 rating decision and the 
appeal is now under the jurisdiction of the Waco, Texas, RO.

The Veteran testified at a September 2009 Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for a low back disability 
currently rated as 20 percent disabling.  The last VA 
examination was conducted in September 2007 and is now over 
two years old.  The Veteran has indicated that there has been 
a change in her condition since that time.  Specifically, at 
her September 2009 Board hearing the Veteran contended that 
her low back disability has worsened within the past year and 
she described difficulty in bending forward in order to take 
care of her son and engage in other household activities.  
See Board hearing transcript at pp. 3, 4, and 7.  At her 
previous VA examination in September 2007, forward flexion of 
the Veteran's thoracolumbar spine was found to be limited to 
50 degrees out of a normal range of 90 degrees with an 
additional 10 degree loss of range of motion upon repetitive 
use with findings of pain and fatigue.  The Board notes that 
the criteria for rating a low back disability in excess of 20 
percent include determining the degree of forward flexion of 
the thoracolumbar spine.  See 38 C.F.R. § 4.104, Diagnostic 
Code 5237 (2009).

Additionally, recent VA treatment records though October 2009 
continue to note the Veteran's complaints and treatment for a 
low back disability.  The Board acknowledges that the 
Veteran's own statements about her disability constitute 
competent evidence that the Board may consider in determining 
whether further development is warranted.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of her service-connected 
low back disability.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  Any opinion offered must be 
supported by a clear rationale.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.
The examiner should report the range of 
motion of the Veteran's thoracolumbar 
spine in degrees.  He or she should 
further comment as to whether there is 
any pain, weakened movement, excess 
fatigability or incoordination upon 
repetitive use which causes additional 
loss of range of motion.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

2.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


